NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




               United States Court of Appeals
                                for the Seventh Circuit
                                Chicago, Illinois  60604

                               Argued March 29, 2010
                         Questions Certified October 18, 2010
                              Decided August 25, 2011

                                        Before

                            RICHARD D. CUDAHY, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                          JOHN W. DARRAH, District Judge*

No. 09‐3667

TOM GEORGE, CHRIS VITRON, LORI CHAPKO                Appeal from the United States
and EDWARD SNEAD, on behalf of                       District Court for the Southern
themselves and all others similarly                  District of Indiana, Indianapolis
situated,                                            Division. 
                      Plaintiffs‐Appellants,
                                                     No. 08‐cv‐1684
               v.
                                                     William T. Lawrence, Judge.
NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION,
                    Defendant‐Appellee.

                                      O R D E R 

         This case comes to us on remand from the Indiana Supreme Court.  Plaintiffs
brought a proposed nationwide class action against the National Collegiate Athletic
Association (“NCAA”) and Ticketmaster, alleging that both Defendants operated
illegal lotteries to sell and distribute tickets for certain Division I championship
tournaments.  The district court dismissed Plaintiffs’ Second Amended Complaint

           *
         Honorable John W. Darrah, United States District Judge for the Northern
District of Illinois, sitting by designation.
No. 09‐3667                                                                                Page 2


with prejudice, and Plaintiffs appealed.

       This Court originally reversed the judgment of the district court, see George v.
Nat’l Collegiate Athletic Ass’n, 613 F.3d 658 (7th Cir. July 16, 2010), but later vacated
that decision and certified three questions to the Indiana Supreme Court:

       1. Do  the  plaintiffs’  allegations  about  the  NCAA’s  method  for
          allocating  scarce  tickets  to  championship  tournaments  describe  a
          lottery that would be unlawful under Indiana law?

       2. If the plaintiffs’ allegations describe an unlawful lottery, would the
          NCAA’s  method  for  allocating  tickets  fall  within  the  Ind.  Code
          §  35‐45‐5‐1(d)  exception  for  “bona  fide  business  transactions  that
          are valid under the law of contracts”?

       3. If  the  plaintiffs’  allegations  describe  an  unlawful  lottery,  do
          plaintiffs’ allegations show that their claims are subject to an in pari
          delicto defense as described in Lesher v. Baltimore Football  Club, 495
          N.E.2d  785,  790  n.1  (Ind.  Ct.  App.  1986),  and  Swain  v.  Bussell,  10
          Ind. 438, 442 (1858)?

George v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 1135, 1137‐38 (7th Cir. Oct. 18, 2010).

        On April 21, 2011, the Indiana Supreme Court responded to our certified
questions and held that the NCAA’s ticket‐distribution process, as alleged by
Plaintiffs, was not an illegal lottery under Indiana law and, therefore, declined to
reach the remaining questions presented.  See George v. Nat’l Collegiate Athletic Ass’n,
945 N.E.2d 150 (Ind. Apr. 21, 2011).  In light of the Indiana Supreme Court’s express
determination that the scheme alleged by Plaintiffs does not constitute an illegal
lottery under the laws of Indiana, we now AFFIRM the judgment of the district
court.